EXHIBIT 10

Credit Agreement

CHASE

This agreement dated as of August 3, 2009 is between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”), whose address is 38105
Mound Road, Suite 201, Sterling Heights, MI 48310, and Syntel, Inc.
(individually, the “Borrower” and if more than one, collectively, the
“Borrowers”), whose address is 525 East Big Beaver Road, Troy, MI 48083.

 

1. Credit Facilities.

 

  1.1 Scope. This agreement, unless otherwise agreed to in writing by the Bank
and the Borrower or prohibited by any Legal Requirement, (as hereafter defined),
governs the Credit Facilities as defined below. This agreement amends and
restates that certain Credit Agreement dated as of October 15, 2002. Advances
under any Credit Facilities shall be subject to the procedures established from
time to time by the Bank. Any procedures agreed to by the Bank with respect to
obtaining advances, including automatic loan sweeps, shall not vary the terms or
conditions of this agreement or the other Related Documents regarding the Credit
Facilities.

 

2. Definitions and Interpretations.

 

  2.1 Definitions. As used in this agreement, the following terms have the
following respective meanings:

A. “Affiliate” means any person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.

B. “Authorizing Documents” means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of Persons (other than the Bank)
executing any Related Document or their representatives to execute and deliver
the Related Documents and perform the Person’s obligations hereunder.

C. “Collateral” means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.

D. “Control” as used with respect to any Person, means the power to direct or
cause the direction of , the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

E. “Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this agreement.

F. “Distributions” means all dividends and other distributions made to any
Equity Owners, other than salary, bonuses, and other compensation for services
expended in the current accounting period.

G. “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.



--------------------------------------------------------------------------------

H. “Equity Owner” means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests.

I. “GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.

J. “Intangible Assets” means the aggregate amount of: (1) all assets classified
as intangible assets under GAAP, including without limitation, goodwill,
trademarks, patents, copyrights, organization expenses, franchises, licenses,
trade names, brand names, mailing lists, catalogs, excess of cost over book
value of assets acquired, and bond discount and underwriting expenses; and
(2) loans or advances to, investments in, or receivables from (i) any Affiliate,
officer, director, employee, Equity Owner, or agent of the Borrower or (ii) any
Person if such loan, advance, investment or receivable is outside the Borrower’s
ordinary course of business.

K. “Legal Requirement” means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of any
foreign government authority, the United States of America, any state thereof,
any political subdivision of any of the foregoing or any agency, department,
commission, board, bureau, court or other tribunal having jurisdiction over the
Bank, and Pledgor or any Obligor or any of its Subsidiaries or their respective
Properties or any agreement by which any of them is bound.

L. “Liabilities” means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank, whether the obligations,
indebtedness and liabilities are individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligation
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.

M. “Lien” means any mortgage, deed of trust, pledge, charge, incumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.

N. “Notes” means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.

O. “Obligor” means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.

P. “Organizational Documents” means, with respect to any Person, certificates of
existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.

Q. “Permitted Investments” means (1) readily marketable direct obligations of
the United States of America or any agency thereof with maturities of one year
or less from the date of acquisition; (2) fully insured (if issued by a bank
other than the Bank) certificates of deposit with maturities of one year or less
from the date of acquisition issued by any commercial bank operating in the
United States of America having capital and surplus in excess of
$500,000,000.00; and (3) commercial paper of a domesticate issuer if at the time
of purchase such paper is rated in one of the two highest rating categories of
Standard and Poor’s Corporation or Moody’s Investor Service.



--------------------------------------------------------------------------------

R. “Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, and state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

S. “Pledgor” means any Person providing Collateral.

T. “Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

U. “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any similar transaction (including any option
with respect to any of these transactions) or any combination thereof, whether
linked to one or more interest rates, foreign currencies, commodity prices,
equity prices or other financial measures.

V. “Related Documents” means this agreement, the Notes, applications for letters
of credit, all loan agreements, credit agreements, reimbursement agreements,
security agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, and any other instrument or document executed in connection with
this agreement or with any of the Liabilities.

W. “Subsidiary” means, as to any particular Person (the “parent”), a Person the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

X. “Tangible Net Worth” means total assets less the sum of Intangible Assets and
total liabilities.

 

  2.2 Interpretations. Whenever possible, each of the Related Documents shall be
interpreted in such a manner as to be effective and valid under applicable Legal
Requirements. If any provision of this agreement cannot be enforced, the
remaining portions of this agreement shall continue in effect. In the event of
any conflict or inconsistency between this agreement and the provisions of any
other Related Documents, the provisions of this agreement shall control. Use of
the term “including” does not imply any limitation on (but may expand) the
antecedent reference. Any reference to a particular document includes all
modifications, supplements, replacements, renewals or extensions of that
document, but this rule of construction does not authorize amendment of any
document without the Bank’s consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP. Whenever the Bank’s
determination, consent, approval, or satisfaction is required under this
agreement or the other Related Documents or whenever the Bank may at its option
take or refrain from taking any action under this agreement or the other Related
Documents, the decision as to whether or not the Bank makes the determination,
consents, approves, is satisfied or takes or refrains from taking any action,
shall be in the sole and exclusive discretion of the Bank, and the Bank’s
decision shall be final and conclusive.



--------------------------------------------------------------------------------

3. Conditions Precedent to Extensions of Credit.

 

  3.1 Conditions Precedent to Initial Extension of Credit under each of the
Credit Facilities. Before the first extension of credit governed by this
agreement and any initial advance under any of the Credit Facilities, whether by
disbursement of a loan, issuance of a letter of credit or otherwise, the
Borrower shall deliver to the Bank, in form and substance satisfactory to the
Bank:

A. Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Related Documents;

B. Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any Persons (other than the Bank)
executing the Related Documents in form and substance satisfactory to the Bank
that at a minimum: (i) document the due organization, valid existence and good
standing of the Borrower and every other Person (other than the Bank) that is a
party to this agreement or any other Related Document; (ii) evidence that each
Person (other than the Bank) which is a party to this agreement and any other
Related Document has the power and authority to enter into the transactions
described therein; and (iii) evidence that the Person signing on behalf of each
Person that is a party to the Related Documents (other than the Bank) is duly
authorized to do so; and

C. Liens. The termination, assignment or subordination, as determined by the
Bank, of all Liens on the Collateral in favor of any secured party (other than
the Bank).

 

  3.2 Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this agreement, whether by disbursement of a loan, issuance
of a letter of credit or otherwise, the following conditions must be satisfied:

A. Representations. The representations of the Borrower and any other parties,
other than the Bank, on the Related Documents are true on and as of the date of
the request for and funding of the extension of credit;

B. No Event of Default. No default, event of default or event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, has occurred in any provision of this agreement, the Notes or
any other Related Document and is continuing or would result from the extension
of credit;

C. Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and

D. No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by and does not subject the Bank, any Obligor, or any
Subsidiary of the Borrower to any penalty or onerous condition under, any Legal
Requirement.

 

4. Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 

  4.1 Insurance. Maintain insurance with financially sound and reputable
insurers, with such insurance and insurers to be satisfactory to the Bank,
covering its Property and business against those casualties and contingencies
and in the types and amounts as are in accordance with sound business and
industry practices, and furnish to the Bank, upon request of the Bank, reports
on each existing insurance policy showing such information as the Bank may
reasonably request.



--------------------------------------------------------------------------------

  4.2 Existence. Maintain its existence and business operations as presently in
effect in accordance with all applicable Legal Requirements, pay its debts and
obligations when due under normal terms, and pay on or before their due date,
all taxes, assessments, fees and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books and, at the Bank’s request, adequate funds or security has been
pledged or reserved to insure payment.

 

  4.3 Financial Records. Maintain proper books and records of account, in
accordance with GAAP, and consistent with financial statements previously
submitted to the Bank.

 

  4.4 Inspection. Permit the Bank, its agents and designees to: (a) inspect and
photograph its Property, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets, affairs and financial
condition with the Borrower’s or its Subsidiaries’ officers and accountants, at
times and intervals as the Bank reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral; and (c) confirm with any Person any obligations and
liabilities of the Person to the Borrower and its Subsidiaries. The Borrower
will, and will cause its Subsidiaries to cooperate with any inspection or audit.
The Borrower will pay the Bank the reasonable costs and expenses of any audit or
inspection of the Collateral (including fees and expenses charged internally by
the Bank for asset review) promptly after receiving the invoice.

 

  4.5 Financial Reports. Furnish to the Bank whatever information, statements,
books and records the Bank from time to time may reasonably request, including
at a minimum:

A. Via either the EDGAR System or its Home Page, within one hundred eighty
(180) days after the filing of its Annual Report on Form 10-K for the fiscal
year then ended with the Securities and Exchange Commission, but no event later
than one hundred eighty (180) days after the end of such fiscal year, the
financial statement for such fiscal year as contained in such Annual Report on
Form 10-K and, as soon as it shall become available, the annual report to
shareholders of the Borrower for the fiscal year then ended.

B. Via either the EDGAR System or its Home Page, within forty-five (45) days
after the filing of its Quarterly Report on Form 10-Q for the fiscal quarter
then ended with Securities and Exchange Commission, but no event later than
forty-five (45) days after the end of such fiscal quarters ending in March, June
and September, copies of the financial statements for such fiscal quarters as
contained in such Quarterly Report on Form 10-Q and, as soon as it shall become
available, a quarterly report to shareholders of the Borrower for the fiscal
quarter then ended.

C. Via either the EDGAR System or its Home Page, promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any subsidiary with the Securities
and Exchange Commission or any governmental authority succeeding to any or all
of the functions of said Commission.

If for any reason the EDGAR System and/or its Home Page are not available to the
Borrower as is required for making the financial statements or reports referred
to above, the Borrower shall furnish a copy of such financial statements or
reports to the Bank.

For the purposes of this section, “EDGAR System” means the Electronic Data
Gathering and Analysis and Retrieval System owned and operated by operated by
the United States Securities and Exchange Commission or any replacement system,
and “Home Page” means the Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator that the
Borrower shall designated in writing to the Bank as its corporate home page on
the World Wide Web.



--------------------------------------------------------------------------------

  4.6 Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could materially affect its business,
assets, affairs, prospects or financial condition; (2) the occurrence of any
event which gives rise to the Bank’s option to terminate the Credit Facilities;
(3) the institution of steps by it to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which it may have liability;
(4) any reportable event or any prohibited transaction in connection with any
employee benefit plan; (5) any additions to or changes in the locations of its
businesses; and (6) any alleged breach by the Bank of any provision of this
agreement or any other Related Document.

 

  4.7 Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between it and any other Person.

 

  4.8 Title to Assets and Property. Maintain good and marketable title to all of
its Properties, and defend them against all claims and demands of all Persons at
any time claiming interest in them.

 

  4.9 Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments, and other records that the Bank may request
to evidence and of the Credit Facilities, cure any defect in the execution and
delivery of the Related Documents, perfect any Lien, comply with any Legal
Requirement applicable to the Bank or the Credit Facilities or describe more
fully particular aspects of the agreements set forth or intended to be set forth
in any of the Related Documents.

 

  4.10 Employee Benefit Plans. Maintain each employee benefit plan as to which
it may have any liability, in compliance with all Legal Requirements.

 

  4.11 Banking Relationship. Establish and maintain its primary banking
depository and disbursement relationship with the Bank.

 

5. Negative Covenants.

 

  5.1 Unless otherwise noted, the financial requirements set forth in this
section shall be computed in accordance with GAAP applied on a basis consistent
with financial statements previously submitted by the Borrower to the Bank.

 

  5.2 Without the written consent of the Bank, the Borrower will not and no
Subsidiary of the Borrower will:

A. Dividends. If there is a default, or if any of the foregoing actions would
cause a default, acquire or retire any of its shares of capital stock, or, other
than dividends on its capital stock, declare or pay dividends or make any other
distributions upon any of its shares of capital stock.

B. Sale of Equity Interests. Issue, sell or otherwise dispose of its Equity
Interests.

C. Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases or operating leases, other than (1) unsecured trade debt incurred
in the ordinary course of business, (2) indebtedness owing to the Bank,
(3) indebtedness reflected in its latest financial statement furnished to the
Bank prior to execution of this agreement and that is not to be paid with
proceeds of borrowings under the Credit Facilities, and (4) indebtedness
outstanding as of the date hereof that has been disclosed to the Bank in writing
and that is not paid with proceeds of borrowings under the Credit Facilities.



--------------------------------------------------------------------------------

D. Guaranties. Guarantee or otherwise become or remain secondarily liable on the
undertaking of another, except for endorsement of drafts for deposit and
collection in the ordinary course of business.

E. Liens. Create or permit to exist any Lien on any of its Property except:
existing Liens known to and approved by the Bank; Liens to the Bank; Liens
incurred in the ordinary course of business securing current non-delinquent
liabilities for taxes, worker’s compensation, unemployment insurance, social
security and pension liabilities.

F. Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for: (1) any personal, family or household
purpose; or (2) the purpose of “purchasing or carrying any margin stock” within
the meaning of Federal Reserve Board Regulation U. At the Bank’s request, it
will furnish a completed Federal Reserve Board Form U-1.

G. Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; (2) cease operations,
liquidate, merge, transfer, acquire or consolidate with any other Person, change
its name, dissolve, or sell any assets out of the ordinary course of business;
(3) enter into any arrangement with any Person providing for the leasing by it
of Property which has been sold or transferred by it to such Person; or
(4) change its business organization, the jurisdiction under which its business
organization is formed or organized, or its chief executive office, or any
places of its businesses.

H. Limitations on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.

I. Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by performance of its obligations under this
agreement or any of the other Related Documents.

J. Transfer of Ownership. Permit any pledge of any Equity Interest in it or any
sale or other transfer of any Wquity Interest in it.

K. Limitation on Loans, Advances to and Investments in Others and Receivables
from Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, except: (1) extension of trade credit to
customers in the ordinary course of business on ordinary terms; (2) Permitted
Investments; and (3) loans, advances, investments and receivables existing as of
the date of this agreement that have been disclosed to and approved by the Bank
in writing and that are not to be paid with proceeds of borrowings under the
Credit Facilities.

L. Organizational Documents. Alter, amend or modify any of its Organizational
Documents.

M. Tangible Net Worth. Permit at any time, its Tangible Net Worth to be less
than $100,000,000.00.

N. Leverage Ratio. Permit at any time, its ratio of (i) total liabilities to
(ii) Tangible Net Worth to be greater than 1.00 to 1.00.

O. Government Regulation. (1) Be or to become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.



--------------------------------------------------------------------------------

P. Subsidiaries. Form create or acquire any Subsidiary.

 

  5.3 Financial Statement Calculations. The financial covenant(s) set forth in
the Section entitled “Negative Covenants” or in any subsection thereof shall,
except as may be otherwise expressly provided with respect to any particular
financial covenant, be calculated on the basis of the Borrower’s financial
statements prepared on a consolidated basis with its Subsidiaries in accordance
with GAAP. Except as may be otherwise expressly provided with respect to any
particular financial covenant, if any financial covenant states that it is to be
tested with respect to any particular period of time (which may be referred to
as a “Test Period”) ending on any test date (e.g. a fiscal month end, fiscal
quarter end, or fiscal year end), then compliance with that covenant shall be
required commencing with the period of time ending on the first test date that
occurs after the date of this agreement (or, if applicable, of the amendment to
this agreement which added or amended such fiscal covenant).

 

6. Representations.

 

  6.1 Representations and Warranties by the Borrower. To induce the Bank to
enter into this agreement and to extend credit or other financial accommodations
under the Credit Facilities, the Borrower represents and warrants as of the date
of this agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Liabilities under the Notes and other Related Documents are paid in
full: (a) its principal residence or chief executive office is at the address
shown above, (b) its name as it appears in this agreement is its exact name as
it appears in its Organizational Documents to which it is a party, and the
performance of the obligations they impose, do not violate any Legal
Requirement, conflict with any agreement by which it is bound, or require the
consent or approval of any other Person, (d) this agreement and the other
Related Documents have been duly authorized, executed and delivered by all
parties thereto (other than the Bank) and are valid and binding agreements of
those Persons, enforceable according to their terms, except as may be limited by
bankruptcy, insolvency or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity, (e) all balance sheets,
profit and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Liabilities are accurate and fairly
reflect the financial condition of the Persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not changed materially and adversely since those dates, (f) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) is pending or threatened against it, and no
other event has occurred which may in any one case or in the aggregate
materially adversely affect it or any of its’ Subsidiaries financial condition,
properties, business, affairs, or operations, other than litigation, claims, or
other events, if any, that have been disclosed to and acknowledged by the Bank
in writing, (g) all of its tax returns and reports that are or were required to
be filed, have been filed, and all taxes, assessments and other governmental
charges have been paid in full, except those presently being contested by it in
good faith and for which adequate reserves have been provided, (h) it is not an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, (i) it is
not a “holding company”, or a “subsidiary company” of a “holding company” within
the meaning of the Public Utility Holding Company Act of 1935, as amended,
(j) there are no defenses or counterclaims, offsets or adverse claims, demands
or actions of any kind, personal or otherwise, that it could assert with respect
to this agreement or the Credit Facilities, (k) it owns, or is licensed to use,
all trademarks, trade names, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted, and (l) the
execution and delivery of this agreement and the other Related Documents to
which it is a party and the performance of the obligations they impose, if the
Borrower is other than a natural Person (i) are within its powers; (ii) have
been duly authorized by all necessary action of its governing body; and (iii) do
not contravene the terms of its Organizational Documents or other agreement or
document governing its affairs.



--------------------------------------------------------------------------------

7. Default/Remedies.

 

  7.1 Events of Default/Acceleration. If any of the following events occurs, the
Notes shall become due immediately, without notice, at the Bank’s option:

A. Any Obligor fails to pay when due any of the Liabilities or any other debt to
any Person, or any amount payable with respect to any of the Liabilities, or
under any Note, any other Related Document, or any agreement or instrument
evidencing other debt to any Person.

B. Any Obligor or any Pledgor: (i) fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Related
Documents; (ii) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (iii) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (iv) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by the Related Documents) and the effect of such default will allow
the creditor to declare the debt due before its stated maturity.

C. In the event (i) there is a default under the terms of any Related Document,
(ii) any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor’s guaranty becomes unenforceable in whole or in part,
(iii) any Obligor fails to perform promptly under its guaranty, or (iv) any
Obligor fails to comply with, or perform under any agreement, now or hereafter
in effect, between the Obligor and the Bank, or any Affiliate of the Bank or
their respective successors and assigns.

D. There is any loss, theft, damage, destruction of any Collateral not covered
by insurance.

E. Any event occurs that would permit the Pension Benefit Guaranty Corporation
to terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.

F. Any Obligor or any of its Subsidiaries or any Pledgor: (i) becomes insolvent
or unable to pay its debts as they become due; (ii) makes an assignment for the
benefit of creditors; (iii) consents to the appointment of a custodian,
receiver, or trustee for itself or for a substantial part of its Property;
(iv) commences any proceeding under any bankruptcy, reorganization, liquidation,
insolvency or similar laws; (v) conceals or removes any of its Property, with
intent to hinder, delay or defraud any of its creditors; (vi) makes or permits a
transfer of any of its Property, which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law; or (vii) makes a transfer of any of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid.

G. A custodian, receiver, or trustee is appointed for any Obligor or any of its
Subsidiaries or any Pledgor or for a substantial part of their respective
Property.

H. Any Obligor or any of its Subsidiaries, without the Bank’s written consent,
(i) liquidates or is dissolved; (ii) merges or consolidates with any other
Person; (iii) leases, sells or otherwise conveys a material part of its assets
or business outside the ordinary course of business; (iv) leases, purchases, or
otherwise acquires a material part of the assets of any other Person, except in
the ordinary course of its business; or (v) agrees to do any of the foregoing;
provided, however, that any Subsidiary of an Obligor may merge or consolidate
with any other Subsidiary of that Obligor, or with the Obligor, so long as the
Obligor is the survivor.

I. Proceedings are commenced under any bankruptcy, reorganization, liquidation,
or similar laws against any Obligor or any of its Subsidiaries or any Pledgor
and remain undismissed for thirty (30) days after commencement; or any Obligor
or any of its Subsidiaries or any Pledgor consents to the commencement of those
proceedings.



--------------------------------------------------------------------------------

J. Any judgment is entered against the any Obligor or any of its Subsidiaries,
or any attachment, seizure, sequestration, levy, or garnishment is issued
against any Property of any Obligor or any of its Subsidiaries or of any Pledgor
or any Collateral.

K. Any individual Obligor or Pledgor dies, or a guardian or conservator is
appointed for any individual Obligor or Pledgor or all or any portion of their
respective Property, or the Collateral.

L. Any material adverse change occurs in: (i) the reputation, Property,
financial condition, business, assets, affairs, prospects, liabilities, or
operations of any Obligor or any of its Subsidiaries; (ii) any Obligor’s or
Pledgor’s ability to perform its obligations under the Related Documents; or
(iii) the Collateral.

 

  7.2 Remedies. At any time after the occurrence of a default, the Bank may do
one or more of the following: (a) cease permitting the Borrower to incur any
Liabilities; (b) terminate any commitment of the Bank evidenced by any of the
Notes; (c) declare any of the Notes to be immediately due and payable, without
notice of acceleration, presentment and demand or protest or notice of any kind,
all of which are hereby expressly waived; (d) exercise all rights of setoff that
that Bank may have contractually, by law, in equity or otherwise; and
(e) exercise any and all other rights pursuant to any of the Related Documents,
at law, in equity or otherwise.

A. Generally. The rights of the Bank under this agreement and the Related
Documents are in addition to other rights (including without limitation, other
rights of setoff) the Bank may have contractually, by law, inequity or
otherwise, all of which are cumulative and hereby retained by the Bank. Each
Obligor agrees to stand still with regard to the Bank’s enforcement of its
rights, including taking no actions to delay, impede or otherwise interfere with
the Bank’s rights to realize on any Collateral.

B. Expenses. To the extent not prohibited by applicable Legal Requirements and
whether or not the transactions contemplated by this agreement or consummated,
the Borrower is liable to the Bank and agrees to pay on demand all reasonable
costs and expenses of every kind incurred (or charged by internal allocation) in
connection with the negotiation, preparation, execution, filing, recording,
modification, supplementing and waiver of the Related Documents, the making,
servicing and collection of the Credit Facilities and the realization on any
Collateral and any other amounts owed under the Related Documents, including
without limitation reasonable attorneys’ fees (including counsel for the Bank
that are employees of the Bank or its Affiliates) and court costs. These costs
and expenses include without limitation any costs or expenses incurred by the
Bank in any bankruptcy, reorganization, insolvency or other similar proceeding
involving any Obligor, Pledgor, or Property of any Obligor or Pledgor, or
Collateral. The obligations of the Borrower under this section shall survive the
termination of this agreement.

C. Bank’s Right of Setoff. The Borrower grants to the Bank a security interest
in the Deposits, and the Bank is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time from time to time after the
occurrence of any default, without prior written notice to or demand on the
Borrower and regardless of whether any Liabilities are contingent, unmatured or
unliquidated. In this paragraph: (a) the term “Deposits” means any and all
accounts and deposits of the Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Bank (including all Deposits held
jointly with another, but excluding any IRA or Keogh Deposits, or any trust
Deposits in which a security interest would be prohibited by any Legal
Requirement); (b) the term “Securities and Other Property” means any and all
securities and other personal Property of the Borrower in the custody,
possession or control of the Bank, JPMorgan Chase & Co. or their respective
Subsidiaries and Affiliates (other than Property held by the Bank in a fiduciary
capacity) ; and (c) the term “Bank Debt” means all indebtedness at any time
owing by the Bank, to or for the credit or account of the Borrower and any claim
of the Borrower (whether individual, joint and several or otherwise) against the
Bank now or hereafter existing.



--------------------------------------------------------------------------------

8. Miscellaneous.

 

  8.1 Notice. Any notices and demands under or related to this agreement shall
be in writing and delivered to the intended party at its address stated in this
agreement by one of the following means: (a) by hand; (b) by a nationally
recognized overnight courier service; or (c) by certified mail, postage prepaid,
with return receipt requested. Notice shall be deemed delivered given: (a) upon
receipt if delivered by hand, (b) on the Delivery Day after the day of deposit
with a nationally recognized courier service; or (c) on the third Delivery Day
after the notice is deposited in the mail. “Delivery Day” means a day other than
a Saturday, a Sunday or any other day on which national banking associations are
authorized to be closed. Any party may change its address for purposes of the
receipt of notices and demand by giving notice of the change in the manner
provided in this provision.

 

  8.2 No Waiver. No delay on the part of the Bank in the exercise of any right
or remedy waives that right or remedy. No single or partial exercise by the Bank
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. The making of an advance during the existence of
any default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed be the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 

  8.3 Integration. This agreement, the Notes, and all other Related Documents
embody the entire agreement and understanding between the Borrower and the Bank
and supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the obligations of the Borrower under this
agreement or the Notes is invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining obligations of the
Borrower shall not in any way be affected or impaired, and the invalidity,
illegality or unenforceability in one jurisdiction shall not affect the
validity, legality or enforceability of the obligations of the Borrower under
this agreement, the Notes and the other Related Documents in any other
jurisdiction.

 

  8.4 Joint and Several Liability. Each party executing this agreement as the
Borrower is individually, jointly and severally liable under this agreement.

 

  8.5 Governing Law and Venue. This agreement shall be governed by and construed
in accordance with the laws of the State of Michigan (without giving effect to
its laws of conflicts). The Borrower agrees that any legal action or proceeding
with respect to any of its obligations under this agreement may be brought by
the Bank in any state or federal court located in the State of Michigan, as the
Bank in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Michigan is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 

  8.6 Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Related Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in ful force and effect until such time
as the Liabilities shall be paid in full.



--------------------------------------------------------------------------------

  8.7 Non-Liability of the Bank. The relationship between the Borrower on one
hand and the Bank on the other hand shall be solely that of borrower and lender.
The Bank shall have no fiduciary responsibilities to the Borrower. The Bank
undertakes no responsibility to the Borrower to review or inform the Borrower of
any matter in connection with any phase of the Borrower’s business or
operations.

 

  8.8 Indemnification of the Bank. The Borrower agrees to indemnify, defend and
hold the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the “Indemnified Persons”)
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, attorneys’
fees (including the fees of and expenses of attorneys engaged by the Indemnified
Person) and amounts paid in settlement (“Claims”) to which any Indemnified
Person may become subject arising out of or relating to the Credit Facilities,
the Liabilities under this agreement or any other Related Documents or the
Collateral, except to the limited extent that the Claims are proximately caused
by the Indemnified Person’s gross negligence or willful misconduct. The
indemnification provided for in this paragraph shall survive the termination of
this agreement and shall not be affected by the presence, absence or amount of
or the payment or nonpayment of any claim under, any insurance.

 

  8.9 Counterparts. This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.

 

  8.10 Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or has had the opportunity to be advised by counsel, in the
negotiation, execution and delivery of this agreement and any other Related
Documents.

 

  8.11 Recovery of Additional Costs. If the imposition of or any change in any
Legal Requirement, or the interpretation or application of any thereof by any
court or administrative or governmental authority (including and request or
policy not having the force of law) shall impose, modify, or make applicable any
taxes (except federal, state, or local income or franchise taxes imposed on the
Bank), reserve requirements, capital adequacy requirements, Federal Deposit
Insurance Corporation (FDIC) deposit insurance premiums or assessments, or other
obligations which would (A) increase the cost to the Bank for extending,
maintaining or funding the Credit Facilities, (B) reduce the amounts payable to
the Bank under the Credit Facilities, or (C) reduce the rate of return on the
Bank’s capital as a consequence of the Bank’s obligations with respect to the
Credit Facilities, then the Borrower agrees to pay the Bank such additional
amounts as will compensate the Bank therefor, within five (5) days after the
Bank’s written demand for such payment. The Bank’s demand shall be accompanied
by an explanation of such imposition or charge and a calculation in reasonable
detail of the additional amounts payable by the Borrower, which explanation and
calculations shall be conclusive in the absence of manifest error.

 

  8.12 Expenses. The Borrower agrees to pay or reimburse the Bank for all of its
out-of-pocket costs and expenses and reasonable attorneys’ fees (including the
fees of in-house counsel) incurred in connection with the preparation and
execution of this agreement, any amendment, supplement, or modification thereto,
and any other Related Documents.

 

  8.13 Reinstatement. The Borrower agrees that to the extent any payment or
transfer is received by the Bank in connection with the Liabilities, and all or
any part of the payment or transfer is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid or transferred by
the Bank or paid or transferred over to a trustee, receiver or any other entity,
whether under any proceeding or otherwise (any of those payments or transfers is
hereinafter referred to as a “Preferential Payment”), then this agreement and
the Notes shall continue to be effective or shall be reinstated, as the case may
be, even if all those liabilities have been paid in full and whether or not the
Bank is in possession of the Notes and whether any of the Notes has been marked,
paid, released or cancelled, or returned to the Borrower and, to the extent of
the payment, repayment or other transfer by the Bank, the Liabilities or part
intended to be satisfied by the Preferential Payment shall be revived and
continued in full force and effect as if the Preferential Payment had not been
made. The obligations of the Borrower under this section shall survive the
termination of this agreement.



--------------------------------------------------------------------------------

  8.14 Assignments. The Borrower agrees that the Bank may provide any
information or knowledge the Bank may have about the Borrower or about any
matter relating to the Notes or the other Related Documents to JPMorgan Chase &
Co., or any of its Subsidiaries or Affiliates or their successors, or to any one
or more purchasers or potential purchasers of the Notes or the Related
Documents. The Borrower agrees that the Bank may at any time sell, assign or
transfer one or more interests or participations in all or any part of its
rights and obligations in the Notes to one or more purchasers whether or not
related to the Bank.

 

  8.15 Waivers. Each Obligor waives (a) any right to receive notice of the
following matters before the Bank enforces any of its rights: (i) any demand,
diligence, presentment, dishonor and protest, or (ii) any action that the Bank
takes regarding any Person, any Collateral, or any of the Liabilities, that it
might be entitled to by law or under any other agreement; (b) any right to
require the Bank to proceed against the Borrower, any other Obligor or any
Collateral, or pursue any remedy in the Bank’s power to pursue; (c) any defense
based on any claim that any Obligor’s obligations exceed or more burdensome than
those of the Borrower; (d) the benefit of any statute of limitations affecting
liability of any Obligor or the enforcement hereof; (e) any defense arising by
reason of any disability or other defense of the Borrower or by reason of the
cessation from any clause whatsoever (other than payment in full) of the
obligation of the Borrower for any Liabilities; and (f) any defense based on or
arising out of any defense that the Borrower may have to the payment or
performance of the Liabilities or any portion thereof. Each Obligor consents to
any extension or postponement of time of its payment without limit as to the
number or period, to any substitution, exchange or release of all or any part of
any Collateral, to the addition of any other party, and to the release or
discharge of, or suspension of any rights or remedies against, any Obligor. The
Bank may waive or delay enforcing any of its rights without losing them. Any
waiver affects only the specific terms and time period stated in the waiver. No
modification or waiver of any provision of the Notes is effective unless it is
in writing and signed by the Person against whom it is enforced.

 

9. USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan. Other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.

 

10. WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.



--------------------------------------------------------------------------------

11. JURY WAIVER. THE BORROWER AND THE BANK HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) BETWEEN
THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE
FINANCING DESCRIBED HEREIN.

 

Address(es) for Notices:     Borrower:

525 East Big Beaver Road

Troy, MI 48083

    Syntel, Inc. Attn:         By:   /s/ Bharat Desai         Bharat Desai,
Chairman         Printed Name                                     
                                        Title       Date Signed:   08/15/09
Attn:         By:   /s/ R. S. Ramdas         R. S. Ramdas, SVP treasury        
Printed Name                                     
                                        Title       Date Signed:   08/15/09
Address for Notices:     Bank:

38105 Mound Road, Suite 201

Sterling Heights, MI 48310

    JPMorgan Chase Bank, N.A. Attn:         By:                      
Printed Name                                     
                                        Title       Date Signed:    